Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered September 9, 1997, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record demonstrates that the defendant knowingly, *650intelligently, and voluntarily waived, without limitation, the right to appeal his conviction and sentence (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). This valid waiver precludes appellate review of the denial of those branches of his omnibus motion which were to suppress identification testimony, physical evidence, and a written statement he gave to law enforcement officers (see, People v Kemp, 94 NY2d 831; People v Monk, 270 AD2d 433; People v Brathwaite, 263 AD2d 89). Furthermore, since the defendant was informed of the maximum sentence which would be imposed pursuant to the plea agreement, his general waiver of his right to appeal encompasses his claim that the agreed-upon sentence, which was, in fact, imposed, was excessive (see, People v Lococo, 92 NY2d 825; People v Brathwaite, supra). Bracken, J. P., McGinity, Luciano and Feuerstein, JJ., concur.